Citation Nr: 1516964	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for ankylosing spondylitis of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 20 percent for limitation of abduction of the right hip.

3.  Entitlement to an initial rating in excess of 20 percent for limitation of abduction of the left hip.

4.  Entitlement to an initial rating in excess of 20 percent for sensory deficit of the right lower extremity.

5.  Entitlement to an initial rating in excess of 20 percent for sensory deficit of the left lower extremity.

6.  Entitlement to an initial compensable rating for limitation of flexion of the right thigh.

7.  Entitlement to an initial compensable rating for limitation of flexion of the left thigh.

8.  Entitlement to an initial compensable rating for limitation of extension of the right thigh.

9.  Entitlement to an initial compensable rating for limitation of extension of the left thigh.

10.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the VA Regional Office (RO) in Seattle, Washington.

In an April 2014 rating decision, the RO granted service connection and separate noncompensable ratings for limitations of flexion and extension of the bilateral thighs.  Although the Veteran did not specifically appeal this decision, the RO included such issues in the appeal as service connection was granted as secondary to the service-connected ankylosing spondylitis of the lumbar spine and the Veteran appealed the disability rating assigned to that disability.  Consequently, the Board considers these issue as properly on appeal.  

In December 2014, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

In a February 2015 rating decision, the RO in Phoenix, Arizona denied increased ratings for limitation of abduction of the bilateral hips and sensory deficit of the bilateral lower extremities.  However, these issues are already on appeal; no action with respect to appealing this rating decision by the Veteran is necessary.  

The RO initially characterized the issue of the rating assigned to the Veteran's lumbar spine as a reduction.  Historically, a May 1999 rating decision assigned a 60 percent rating under Diagnostic Code (DC) 5002 by analogy, which evaluates impairment from rheumatoid arthritis as an active process.  38 C.F.R. § 4.20.  To more accurately rate the Veteran's current disability, in the April 2010 rating decision on appeal, the RO changed the diagnostic code used to evaluate the Veteran's lumbar spine to DC 5240, and established service connection for limitation of abduction of the bilateral hips under DC 5253 and sensory deficit of the bilateral lower extremities under DC 8520.  Consequently, the Veteran's combined disability rating increased from 60 percent to 80 percent.

The change in Diagnostic Codes led to an overall increase in the rating assigned to the service-connected disease, at the new code allowed for the considering of associated abnormalities of the lower extremities.  See 38 C.F.R. § 4.25.  After careful consideration, the Board finds that the April 2010 rating decision did not represent a reduction.  The rating under DC 5002 was not continuous for 20 or more years.  In light of this, the Board concludes that the issue on appeal is not a reduction, but instead consists of increased ratings for all disabilities associated with the ankylosing spondylitis as set forth on the first page.  Therefore, the procedural and substantive requirements for a reduction do not apply and need not be addressed.  

The Veteran's testimony indicates that he is unemployable due to his service-connected disabilities.  In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board concludes that the issue of entitlement to a TDIU is before it.

The issues of service connection for upper extremity disorders as secondary to the service-connected ankylosing spondylitis of the lumbar spine being referred have been raised by the record at the December 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

All of the issues except for entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is service-connected for ankylosing spondylitis of the lumbar spine, evaluated as 40 percent disabling; limitation of abduction of the bilateral hips and sensory deficits of the bilateral lower extremities, all evaluated as 20 percent disabling; and left shoulder sprain, right thumb sprain, right ankle tendonitis, right foot injury, limitation of flexion of the bilateral thighs, and limitation of extension of the bilateral thighs, all evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.

2.  The Veteran completed four years of high school and has only had marginal employment during this appeal.    

3.  The Veteran's service-connected disabilities preclude his substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is granting TDIU and is remanding the remaining issues, full and further discussion with respect to VA's duties is not required at this time. 

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  For purposes of TDIU, disabilities of common etiology or accident, and injuries incurred in action will be considered a single disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.    

The Veteran's service-connected disabilities include ankylosing spondylitis of the lumbar spine, evaluated as 40 percent disabling; limitation of abduction of the bilateral hips and sensory deficits of the bilateral lower extremities, all evaluated as 20 percent disabling; and left shoulder sprain, right thumb sprain, right ankle tendonitis, right foot injury, limitation of flexion of the bilateral thighs, and limitation of extension of the bilateral thighs, all evaluated as zero percent or noncompensably disabling.    

The Veteran's lumbar spine, bilateral hip, and bilateral thigh disabilities are of common etiology and are considered as one disability.  Therefore, the Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.   

The Board must now determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  

The Veteran's initial May 1999 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed four years of high school and had no additional training.  The Veteran was awarded of a TDIU effective from February 8, 1999.  

A December 2008 treatment record shows that the Veteran was working part-time as a county employee.  An October 2009 statement from the Veteran's current employer showing that he worked part-time with an average of 27 hours per week.  An employment questionnaire submitted by the Veteran also in October 2009 confirms that he worked 27 hours a week as a cashier.

In a November 2009 rating decision, the RO terminated the Veteran's TDIU effective from January 1, 2010.  

A February 2010 fee-based examination for the Veteran's ankylosing spondylitis shows that the Veteran was presently working only four hours with modifications.  The examiner opined that the effect of the Veteran's lumbar spine condition was that he could only work for short periods of time daily.  A January 2013 treatment record shows that the Veteran only worked 20 hours per week.  A December 2013 fee-based examination for the Veteran's lumbar spine reveals that his condition impacted his ability to work with bending over and no heavy lifting.  

An April 2014 fee-based examination reveals that the Veteran's hip and thigh disabilities limited his employability to sedentary occupation and that he should avoid kneeling, squatting, ladders, and working on his knees.  

The Veteran's December 2014 hearing testimony shows that he has not worked in a year.

Based on a review of the evidence, the Board concludes that an award of a TDIU throughout this appeal is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

As already noted above, the Veteran was previously in receipt of a TDIU from 1999 until it was terminated effective from January 1, 2010.  In this case, while the Veteran has been employed since then, the evidence shows that it is not substantially gainful.  In fact, as noted, he has reported that he has not worked in the previous year.  The Veteran's employment has been reported to have been only part-time.  In light of his employment having been part-time, with an average of, at most 27 hours per week, the Board concludes that it is marginal.  

The evidence also shows that it is the Veteran's service-connected disabilities that prevent him from engaging in more than marginal employment.  In this case, the severity of the Veteran's service-connected lumbar spine disability is reflected in the 40 percent rating assigned for his spine, in addition to the separate ratings assigned for the bilateral hip, thigh, and lower extremity impairment resulting from the spine disability.  Considering the severity of these disabilities, in addition to the functional limitations shown in examinations discussed above, the Board concludes that the Veteran's service-connected lumbar spine and secondary disabilities preclude his substantially gainful employment.  

The Board's conclusion is further supported by the fact that the Veteran was previously in receipt of a TDIU since 1999.  As noted above, the Veteran was shown to be a part-time employee in 2008, yet still received TDIU, supporting a finding that part-time employment is not substantially gainful.  Therefore, the Board concludes that the award of a TDIU is warranted. 

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his ankylosing spondylitis and associated lower extremity disabilities, the findings of the VA examiners, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU.  Entitlement to a TDIU is therefore granted.  


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  The evidence shows that the Veteran has received chiropractic treatment; however, such records have not been obtained.  Therefore, a remand is necessary as these records may be pertinent.

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the American Lake VA Medical Center and from the private chiropractor mentioned in the Veteran's VA treatment records and December 2013 fee-based examination.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


